29 U.S. 393 (____)
4 Pet. 393
SARAH SPRATT, ADMINISTRATRIX OF JAMES SPRATT, APPELLANT,
vs.
THOMAS SPRATT, APPELLEE.
Supreme Court of United States.

*399 Mr Key and Mr Jones, for the appellant, argued.
Mr Coxe, for the defendant.
*403 Mr Chief Justice MARSHALL delivered the opinion of the court.
This case depends entirely on the title of the defendant in error to the premises in the avowry mentioned, who is one of the brothers and heirs of James Spratt deceased.
James Spratt was a native of Ireland, who arrived in the United States previous to the 18th of June 1812, and resided therein until his death. On the 14th of April in the year 1817, he made report of himself to the clerk of the circuit court of the United States for the district of Columbia, in the county of Washington, which report was recorded; and, on the 17th of May thereafter, he appeared in the same court, and made the declaration on oath required by the first condition of the first section of the act "to establish an uniform rule of naturalization," &c. passed the 14th of April 1802; which proceeding was recorded, and a certificate thereof granted in the following words:
"District of Columbia, to wit: James Spratt, a native of Ireland, aged about twenty-six years, bearing allegiance to the king of Great Britain and Ireland, who emigrated from Ireland and arrived in the United States on the 1st of June 1812, and intends to reside within the jurisdiction and under the government of the United States, makes report of himself for naturalization according to the acts of congress in that case made and provided, the 14th of April anno domini 1817, in the clerk's office of the circuit court of the district of Columbia, for the county of Washington: and on the 14th of May 1817, the said James Spratt personally appeared in open court, and declared on oath, that it is his intention to become a citizen of the United States, and to *404 renounce all allegiance and fidelity to every foreign prince," &c.
This certificate was given under the hand and seal of the clerk. On the 11th of October 1821, James Spratt again appeared in open court, and took the oath required by law, and was admitted as a citizen. The certificate of his admission states that the three first conditions required by the act of the 14th of April 1802 had been complied with.
The said James Spratt intermarried with the plaintiff in error, Sarah Spratt, and departed this life in March 1824, without issue, and intestate. The plaintiff in replevin is a native born subject of the king of Great Britain and Ireland, and was not naturalized at the time of the institution of this suit.
In the year 1791, the state of Maryland passed an act entitled "an act concerning the territory of Columbia and the city of Washington;" the sixth section of which provides, "that any foreigner may, by deed or will, to be hereafter made, take and hold lands within that part of the said territory which lies within this state, in the same manner as if he was a citizen of this state; and the same lands may be conveyed by him, and transmitted to, and be inherited by his heirs or relations, as if he and they were citizens of this state."
This act continues in force.
A decree was made by the circuit court for the sale of the estate of Simon Meade, deceased, to satisfy his creditors, on certain conditions therein specified. In pursuance of this decree, Joseph Forrest, who was appointed to carry the same into execution, did, on the 21st of May 1821, offer the real estate of the said Simon Meade for sale on the terms and conditions following, to wit: that the purchase money should be paid in four equal instalments, at six, twelve, eighteen, and twenty-four months, respectively, from the day of sale, with interest; and that a conveyance of the property in fee simple should be made to the purchaser upon the ratification of the sale by the court, and the payment of all the said instalments of the purchase money, with interest. At this sale the said *405 James Spratt became the purchaser of the lot in the avowry mentioned. On the 15th of October 1821 the said Joseph Forrest made his report to the court; and on the 24th of December 1822, an interlocutory decree was made for confirming the sale; and on the 26th of January 1824, the final decree of confirmation was passed. No deed was executed during the life time of the said James Spratt. The bidding at the sale was made while the said James Spratt was an alien; but before any other step was taken he became a citizen.
Upon this state of facts, the circuit court gave judgment for the plaintiff in replevin; which judgment has been brought before this court by writ of error.
This cause has been argued very elaborately by counsel. It appears to the court to depend essentially on two questions.
1. Was James Spratt a citizen of the United States?
2. If he became a citizen, did the premises in the avowry mentioned pass to his alien relations who are his next of kin.
1. The first question depends on the act of 1802, for establishing an uniform rule of naturalization. The act declares that an alien may be admitted to become a citizen of the United States "on the following conditions, and not otherwise." The act then prescribes four conditions, the three first of which were applicable to James Spratt, and were literally observed.
The second section enacts, "that in addition to the directions aforesaid, all free white persons, being aliens, who may arrive in the United States after the passing of this act, shall, in order to become citizens of the United States, make registry and obtain certificates in the following manner, to wit: every person desirous of being naturalized, shall, if of the age of twenty-one years, make report of himself, &c." The law then directs what the contents of the report shall be; orders it to be recorded, and that a certificate thereof shall be granted to the person making the report: "which certificate shall be exhibited to the court by every alien who may arrive in the United States after the passing of this act, on his *406 application to be naturalized, as evidence of the time of his arrival within the United States."
As James Spratt arrived within the United States after the passage of the act of 1802, he is embraced by the second section of that act, and was under the necessity of reporting himself to the clerk, as that section requires. Must this report be made five years before he can be admitted as a citizen?
The law does not in terms require it. The third condition of the first section provides, "that the court admitting such alien shall be satisfied that he has resided within the United States five years at least;" but does not prescribe the testimony which shall be satisfactory. This section was in force when James Spratt was admitted to become a citizen, and was applicable to his case. But the second section requires, in addition, that he shall report himself in the manner prescribed by that section; and requires that such report shall be exhibited, "on his application to be naturalized, as evidence of the time of his arrival within the United States." The law does not say that this report shall be the sole evidence, nor does it require that the alien shall report himself within any limited time after his arrival. Five years may intervene between his arrival and report, and yet the report will be valid. The report is undoubtedly conclusive evidence of the arrival, and must be so received by the court; but if the law intended to make it the only admissible evidence, and to exclude the proof which had been held sufficient, that intention ought to have been expressed. Yet the inference is very strong from the language of the act, that the time of arrival must be proved by this report; and that a court, about to admit an alien to the rights of citizenship, ought to require its production.
But is it any thing more than evidence which ought indeed to be required to satisfy the judgment of the court, but the want of which cannot annul that judgment? The judgment has been rendered in a form which is unexceptionable. Can we look behind it, and inquire on what testimony it was pronounced?
*407 The act does not require that the report shall be mentioned in the judgment of the court, or shall form a part of the certificate of citizenship. The judgment and certificate are valid, though they do not allude to it. This furnishes reason for the opinion, that the act directed this report as evidence for the court; but did not mean that the act of admitting the alien to become a citizen should be subject to revision at all times afterwards, and to be declared a nullity, if the report of arrival should not have been made five years previous to such admission.
The act of 1816, sec. 6, has, we think, considerable influence on this question. That act requires that the certificates of report and registry, required as evidence of the time of arrival in the United States, and of the declaration of intention to become a citizen, "shall be exhibited by every alien, on his application to be admitted a citizen of the United States, who shall have arrived within the limits and under the jurisdiction of the United States since the 18th day of June 1812; and shall each be recited at full length in the record of the court admitting such alien; and any pretended admission of an alien, who shall have arrived within the limits and under the jurisdiction of the United States since the said 18th day of June 1812, to be a citizen, after the promulgation of this act, without such recital of each certificate at full length, shall be of no validity."
James Spratt arrived within the United States previous to the 18th day of June 1812, and is consequently not within the provisions of the act of 1816.
This act is not intended to explain the act of 1802, but to add to its provisions. It prescribes that which the previous law did not require; and prescribes it for those aliens only who arrive within the United States after the 18th day of June 1812. It annuls the certificates of citizenship which may be granted to such aliens, without the requisite recitals; consequently, without this act, such certificates would have been valid. The law did not require the insertion of these recitals in the certificate of James Spratt.
The various acts upon the subject, submit the decision on the right of aliens to admission as citizens to courts of record. *408 They are to receive testimony, to compare it with the law, and to judge on both law and fact. This judgment is entered on record as the judgment of the court. It seems to us, if it be in legal form, to close all inquiry; and, like every other judgment, to be complete evidence of its own validity.
The inconvenience which might arise from this principle, has been pressed upon the court. But the inconvenience might be still greater, if the opposite opinion be established. It might be productive of great mischief, if, after the acquisition of property on the faith of his certificate, an individual might be exposed to the disabilities of an alien, on account of an error in the court, not apparent on the record of his admission. We are all of opinion, that James Spratt became a citizen of the United States on the 11th of October 1821.
2. Did the property mentioned in the avowry descend to his alien relations?
Since aliens are incapable of taking by descent, the answer to this question depends on the enabling act of the state of Maryland in the year 1791. That act does not enable aliens who may come into the district of Columbia to transmit all real estate, however acquired, to their alien relations by descent; but such lands only as shall be thereafter acquired by deed or will. This is a qualification of the power, which cannot be disregarded. The words are not senseless; and would not, we must suppose, have been inserted, had they not been intended to operate. They limit the capacity of an alien to inherit from his alien ancestor residing within this district, to lands which he had taken by deed or will. It is not for us to weigh the reasons which induced the legislature to impose this limitation. It is enough for a court of justice to know that the legislature has imposed it, and that it forms part of the law of the case.
If any equivalent act might be substituted for a deed, no such equivalent act can be found in this case. The auction at which this property was sold certainly took place while James Spratt was an alien; but that the sale was entirely conditional, and the purchase depended on the payment of *409 the instalments, on the confirmation of the court, and the final decree of the court. Before the first instalment became due, before even the report was returned to the court, James Spratt became a citizen. He did not, therefore, while an alien, hold this land by a deed or by any title equivalent to a deed.
In a controversy between the alien heirs of James Spratt and Sarah Spratt, 1 Peters, 343, this court determined that land which James Spratt took and held under the enabling act of Maryland, descended to his alien heirs, but, that land which he took and held as a citizen, did not pass to those heirs.
The lot mentioned in the avowry comes, we think, within the last description; and did not descent to the plaintiff in replevin.
The judgment of the circuit court is reversed, and the cause remanded, with directions to enter judgment for the avowant.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the district of Columbia, holden in and for the county of Washington, and was argued by counsel; on consideration whereof, it is ordered and adjudged by this court that the judgment of the said circuit court in this cause be, and the same is hereby reversed, and that this cause be, and the same is hereby remanded to the said circuit court with instructions to enter judgment in the said court for the avowant in said cause.